!Q/ LSAL“ H>/ ‘/7)»;2¢>/ »;2/
RECE\\!ED \N

Dec° 26' 2014, COUFTOFCRWNNALAPPEALS Gary Wayne Barnes
' 4 TDCJ"-ID 313314
JAN()zzuB 1100 FM-655,`Ramsey

Rosharon,-Texas 77583

CLERK, ABEL`ACOSTA
P.O6 BOX 12308
CAPITIOL STATION
Austin, Texas 78711

TF.XAS coURT oF cRIMIN'AL A\f§’el>‘%l¢§ta,(;lerk

Re; Wr- 12, 658-181
19, 20 and 21;

Dallas`Tr. Ct. No."s
F-80-Oi6530~J
'F-81-01027-J
F-Sl-OllOS-J
Fe81-02518-J

Dear clerk;

Enclosed Please fine the movants NOTICE OF APPEAL pursuant
a Brief with the-attachments the ehhibits showing that the
movant requests NOTICE OF APPEAL to the Chapter 64.04 hotion
for dna testing as required by the Texas Code of Criminal
Procedures, ; in a showing that the movant was Granted DNA
testing by the convicting court: y
Through no fault of the Movant the court tested the evidence
of a unrelated set of offenses, evidence that has nothing to
do with the crimes to which the movant was convicted.
n This evidence was filed in the crime Lab (6) monthe prior
to and before the commission of`the offenses to which movant
was comvicted: n 4
The movant has been impeaded from the ' actual crime
scence evidence by a court ORDER filed in the Convicting court
on June 25, 2009 by said Judge; This Sealing of the ' files
and records 'has a 'Equaltable Tolling , as such has ‘impeaded'
the filing of the movants Habeas application until these
files was mailed to the movant on May 16, 2014, See habase
application pending page 7. ‘
Dus to the¢nature of the confidential and sealed files
movant request `that a copy of this document be mailed to the

Dallas Clerk;
Gary Fitzsimmons
frank crowley court Building LB 12

Dallas Texas 75207-4313 ’O/\AQ, &W\,Y`\/QQ
Res ect lly Submitted;

Dec.26, 2014;

IN THE TEXAS COURT OF CRIMINAL APPEALS

Gary Wayne Barnes Sr, § APPeal from the DallaS
movant, § county , Criminal District
VS. ' ' § COurt Three; ;
§ Order denying TNA Testing:
THE sTATE oF TEXAS §
§ CCA NO. WR_-12,658-18,l9,20 and 21
§ .j j

NOTICE OF APPEALS

TO THE HONORABLE JUSTICES:

I Gary Wayne Barnes Sr. the Pre SE movant in cause number
of Dallas county convictions in indictments F-80-0165303J
F-Bl-OllOS-J, F-81401027-J and F-81-02518-J request to file
an appeal in the ,above numbered causes in the Article 64.04
findings as the courtl ORDER is signed on the ll,th Day of
Dec. 2014.

The movant files notice of Appeal Pre Texas Code of Criminal
Procedures Chapter 64.04 supported by his contemporaneously

filed Memorandum and applicatant attachements and Exhibits
in support of the Writ of Habeas Corpus presently pending
in the above entitled petition numbers:

Per Texas Code of Criminal Procedures chapter 64¢04 by
use and by reference thereto the materials contained in movant's
attached MOTION FOR DNA TESTING , contemporaneously filed
Memorandum in Sopport of the Writ of Habeas Corpus with movants

Attachements and Exhibits reflects the following;

On Feb. 20 2009, the movant was granted DNA testing and
testing was premitted by the DPS with the results released
on May 13, 2009. The court hheld a result'hearring on.June
8, 2009 and durring 'the hearing it became apperrant that thur
no fault of the movant the $§tate. had tested the "Wrong evidence";

l. the actual crime scence evidence was withhheld and
replaced with evidence of an un-related set of offenses;

2. The evidence that was tested is not the actual crime
scence evidence for offenses that1 was committed on July 4,
1980 as the SWIFS , crime lab files presently shows the evidence
tested in file numbers 80-p-1632 and 80-p-l635 was filed

Appeal Page l.

V\

in the S IFS crime Lab in the Month of Feb 6, 1980 (6) months
prior to and before the date of the commission of the offenses,
being committed. '
I.

In this case the movant will establish Equatable Tolling
of extraordiniary circumstances justifying the delay in obtaining'
the newly discovered, newly presented evidence_ in the presentation
of a 'ORDER' of the convicting court~ having all records and
files sealed-

The` evidences records and files was Ordered Sealed by
the convicting Court Judge on June 25, 2009 which has worked
to inpead the movant from obtaining the withheld actual crime
scence evidence_

On June 8, 2009 the movant filed an objection in opeH court
that the court take Judicial Notice concerning the findings
of the results of the chapter 64;04 as the evide§ce was faulty
and not the aagtual crime scence. evidence as the resul§s was con-
tridictory to the sworn testimony and the statements of the
victims that prior to the offenses being committed she had

never had a sexual intercourse with a male or a female§!

The Results in the test results states that the DNA pro-
files of a un-Known Male and Three un-known and un-identified
females profiles which is un-explainable in'a case where the

victims sworn statements and trial testimomy are a contridiction

-of the findings.

These findings along whth the movants knowledge in
knowing that he did not commit these offenses presents issues of-

the evidence is questionable;

II.

On June 8, 2009 at the result finging hearing
a women in the court gave a note to the Bailiff to give to the
movant stating that the evidence was wrong, not the actual
crime scence evidence. This was reflected in the movants Objections
and request for Judicial notice. `

The movant, was not allowed to file a Notice of appeal
as the Judge rushed to seal the files as being confidential and

by the same stroke of the pen the Judge approved an order for

Appeal Page 2.

the movant's court appointed attorney to withdraw as the
attorney of records. (see Movants Habeas Corpus application
page 7.)

The movant points to the case in McQuiggins V. Preking'

133 S. ct. 1924 (2013) .Where the United States Supreme Court

has held that a claim of actual innocence if proven is a gateway
by which the movant can raise a claim of actual innocence.

In this Appeal the movant can show the exceptional

set of circumstances in the convicting court filed a "ORDER"
to' Seal the Files, Records which has 'impeaded the movant from
obtaining the files and the records that was mailed ;LQ movant'
on May 16, 2014 in a un-marked, no returnable postage legal
envolope, mailed to the prison mail room that has been recorded
as questionable legal mail with no-returable addressnnot on
movants mailing list. l '

The SWIFS lab files was mailed to the movant, and the
movant did not and has not violated the court order, making
copies of the files, but use the files as movant's Attachements
and Exhibits A thur L in presenting the files in the movants l
Memorandum in Support of the Writ of Habeas Corpus showing that the
actual crime scence evidence has not been presented to the
court.

The movant has been convicted of offenses that was committed
on July 4, .1980, but the evidence that has been presented to
the \court as states Exhibit 3 and tested by the DPS in file
numbers 80-p-l632 and 80-p-1635 was on file in the SWIFS crime
lab Feb. 6, 1980 (6) months prior to the offenses was committed.

The police report in the Dallas` police Department
files of number #307064-1 is also a filing that was filed
in that department in `the month on feb, 1980 and is not the
case in the same transaction of the offenses committed on July
4, 1980 in the Dallas Police Department filing number of 506950~L

same tranaction .

III,
In the interest of justice in a miscariage of
justice in the’ conviction ‘of a innocence person where the

actual crime scence evidence has been withheld this court is'

Appeal Page 3.

in the position of a review of the files a review to ' which
the movant has been impeaded from presenting &from showing

due to the June 25, 2009 court order to seal the files as

_confidential.

The movants Attachements and Exhibits clearly shows
by McQuiggins V. Perkins, clear and convicing evidence that
the actual crime scence has been withheld: l

In the state not presenting the actual crime scence evidence
at the movants trial has deprived the movant of his constitutional
right to due process and the right to legal sificient evidence
to support the verdicts, judgements and the sentences.

A review of the files in this case will show that the convicting
court has already Granted the movant's Motion for DNA Testing
on Feb. 19, 2009 (see Attachement and Exhibit A thur L and

attached here as Exhibit a) through no égbi of the movant

the state has tested the wromg evidence_

The Judge of the convicting court has stated in the records
that the movant has established that he mis'entitle to the
requirments as set of in the statute in requesting DNA test-
ing as authorized by Chapter 64. Ol, OZ,and 034 (a) (2).

The movant can now show 'this court by a review of the'

filing systems of the Dallas Police Department and the filing
systems of the Southwest Institute of Fresence Science Lab
that the actual crime scence evidence for the offenses that
was commiytted on July 4, 1980 is not the evidence that was
submitted for testing in file numbers 80-p-l632 and 80-p-
1635 tested in DPS file number LlD-184098-2 with the results
of May 13, 2009.

Under the holdings -of Brady V. Maryland, the movant
is actually innocence when the actual evidence has been withheld
as the movant has been deprived of his constitutional rights
to the fundmentals of due process. v

Clear and convincing evidence is ekhibited in the
filed report of the SWIFS -1ab attached here as Exhibit B,
dated July. 24, 2008 showing tha€ the C. Jordan file has the
same file number as the Y. Oviedo file as F+BO§OlOZ?-J as this

Appeal Page 4.

same number is submitted to the Texas Department of Public

Safety crime lab evidence record sheet 3/6/09 showing the same
evidence file number of F-81501027-J , that is the actual evidece
of the file in the SWIFS tested evidence of aY-Ol6530-J. this_

will now become(exhibit C.)'

Te mwat has;reznud to ddsourtck£réndouwdjn;eddane datsqpaisthe
faccsaaueissss: '

The movant request an appeal of the above facts and issus
as the actual crime scence evidence in the above mentioned
files sits at the SWIFS crime lab that proves that not only
was the wrong evidence tested but the wrong evidence was present
-ed at the movants trial, under the clear and convicing standards
no jury in the world would have convicted the movant, if it
had been known that the evidence was the evidence of a crime
that has nothing to do with the offenses to which the applicant
was on trial. `

The evidence is no longer the issue in this case the court only
need to petition the files of the SWIFS CRIME LAB and make a deter-
manation a request for a AFFIDIVIT OF THE FlLING SYSTEMv a Question
of what is the filing Date of the evidence in SWIFS file no. BO-P-
1632 and 80-p-1635. ` v

` A request for a AFFIDIVIT OF THE FILING SYSTEM Of the
Dallas Police Department in the Police' report of #307064-L is this
file number for a offenses reported on July 4, 1980: is condict-

ionary of a filed case in file number # 506950-L reported on July
4_ 1980, in the same time and place.

The movant make these requests as the Judge of the
convicting court still has a pending Order that the files are
sealed as confidential and the movant is proceeding in Pro-

se and is impeaded by such information being intentionally
done when the movant made his objections in open court:

This 'impeadment by court order':is movants request to
the united stated court of Appeals for the fifth Circuit in
the application to premit the filing of the seeessive 28 U.S.C.
§ 2254 in requesting equitable tolling due to the impeadment
of the court "ORDER to SEAL THE RECORDS.

Appeal Page 5.

- l' ` ,`,.~.-,'

 

EXHIBIT A ,t

 

soUTHWESTERN ‘ ' ` .: ,_
INSTITUTE OF FORENSIC_ S_CIENCES '
AT DALLAS n

 

FlLED JuL 214 2008

Forensic Biology Un'it 5230 Medlcal Center Drlve

 

Dallas, Texas 75235 '
July _ll, 2008
Investigating Agency: Amy Murphy “ Laboratory #: - ‘8 01)`29'7 1
-. Dallas County District A_ttorney’s Ofiice Age"°y'~#’ 1 '~'5.5891‘01;`
Appellate D`ivision' y C"‘“S° #‘ ` FSO-OlOZ7-J
133 N. lndustrial Blvd, -LB 19 C°’“Pl“i““"“ Cynthia'.lordan

Dallas, 'l`X 75207 ' Defe“d““" - Gary Wayne Barnes
1 ` 0“°““’= Sexual Assault

This report is _in response to your request for the search of biological and trace evidence in this
laboratory’s evidence storage areas for the purpose of potential post-conviction DNA testing
EVIDENCE:
Reccived by B. E. Harwood. from PMH O'B~GYN/EOR locked cabinet on December 3, 1980:
Kl. Vaginal swab in saline
_ ' K2. Vaginal smear on slide
‘ K3. _ Blood sample from victim
K4. Pubic hair combings
K_S. Pubic hair cuttings
K6. Anal smear on a slide
Submitted by W R. Bricker on Deoernber 5 , 1980:
K7. ,Blue jeans
K8. Bedspread
_RESULTS:

` ltem KZ and a slide made from item K7 Were located in this laboratory’s storage areas.

Iterns Kl, K3, K4, KS, K6, K7 and KS Were not located in this laboratory’s storage areas

Analystlnitials< § X\)\"/

 

 

 

Page 2 of~zZ"l
FL# 80P29Vl
July ll, 2008_

    

idc made from item K7 Will remain in laboratory storage until further

 

 

' vicki Hau ' Tara»D. Johnson, M.s.

Trace Evidence Examiner For_ensic Biolo gist ll
Direct Line:,_ 214-920-5948 Direct Line: 214-920-5996
l " Fax: 214-9_20-.5813 Fax: 214-9_29-5813 _
' E-mail:vhall@dallascounty.org ` ll E-mail:tdjohnson@dallascounty.org
cc:( Dallas Police Department, Crirnes Against Persons Division-

Analyst Initials;_ z [[ U\}/

 

   

Texas DP_S Crime Laboratory Service Evidence Record Sheet

 

 

Laboratory Case Number

L1 D- 184098- 02

b__|Resubmission l_IAdditional Evidence

 

 

 

 

- AF LP
03/06/09-13A\Tox NIB
- cs PHoTo
DNA QD
11;12 Al\/l - FTM TE
Date Received , , _
Date Comp|eted A: b/'.I lp ’O"`/ , .
Section & Ana|ysis by `i>r\lA~ ')`(l /
Reviewed: Tech: M+l 5/[3 0‘1 Adm: §§ 539 'DQ

 

Report l\/lai|ed:

 

Date Completed B:

 

Section & Analysis by

 

Reviewed: Tech;

Adm:

 

Report l\/lai|ed:
Date Completed C;

 

Section & Anal_ysls by

 

Revlewed: Tech:

Adm:

 

 

Report l\/lailed:

 

3

\\@@/ C@N\l 15 @N l|lllllllllllllllllllllllll|llllllll|l|l

EXHIBIT B

`ln Person

garwng °*‘¢/$/

J_ames Hammond

Received by Patricla Brannonj§(l[_mi w 5¢;3/£[,

 

Description:

/

Properly Sealed 9x12 Yellow Envelope;

Transfer LOg (for court return from court, at court, bar code unavailable etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date To Frorn ltems\Exhlbits\Cornments
Forward Date To: . ltems:
_ U.S. l\/lail By
____ ln P_erson
l ups _._i _
adam Date "_’Ali i"`lllems-;
__`_ U.S. l\/lail » » By
__ |n Person
- _ .. ' ups ,
Destruction Date ` l\/lethod Transported by: Wilness Witness
` ‘ g Burning ____ Hand Carry
_ Flushing ___ Other:
Contractor
_ Burning __ Hand Carry
____ F|ushing ____ Other:
_l EXcesS Contractor
Court Record (Whenever evidence is introduced or othenNise transferred at the courthouse, use the Transfer Log above)
Date Wltness T/A Clty CDFO Outcome l\/li|es Hours

 

 

 

 

 

 

 

 

 

 

 

 

Notes

CaseFile information entered Submlttlng Officer-Agency-' County- -Offense Date-Agency Number

 

 

LAB/c-zz (Rev. 06/05)

 

 

 

 

   

l TEXAS DEPARTMENT OF PUBL|¢ SAFE
CR|ME LABORATORY SERV|CE .

Laboratory Submission Form

 

Agency Case Number F81-01027, F81-01105 F81-02518
Offense AGG RAPE,'AGG RAPE, BURG HAl

 

Date of Offense 07-04-1980
County of Offense Dallas County

 

Date
Agency Dallas County D.A. Evidence Rec,d
Case Contact Person`

Name Amy Murphy Title Asslstant DistrictAttorney

 

 

 

 

 

A"(j'§r‘§';§ 133 N 1ndustria1131vd., LB19 phone 314.653_3631 pax 21 4_65;1,_3643v
c' ,St t E ‘1
z'i,§'_co§ee Da"a~°~ TX 752°7'4399 . 'Addr"§§_l, AsMuRPHY@DALLAscouNTY.oRG - ,
Suspect Vlctim Name(Last,Flrst Middle) _ Race Sex DOB DL#ISS#I|D#
§ l:] Barnes, Gary Wayne M B_ 'l 1/23/1954 S|D 02270491

 

l:l le Omv*( F81-01027 - Agg Rape)
l:l IE R-,~»E“.£ F81-01105 - Agg Rape)
l:l El R*-qum-ozsw - Burg Hab)

Description of Evidence Submitted

Number_
Exhibit # of items Descrlptlon of Evidence

 

 

 

 

 

 

 

Exam Requested

 

  

 

 

Portion» of SW|FS FL#08P1542 - buccal """ GaryBames `

 

 

 

 

1. 2 1 Swab of Gary Barnes see Ct Order
SW|FS item K2- FL#80P1632 Vagina| _
2' 3 1 _Smear from Victim Y*J* ¥*Om " ' ‘ see Ct Order
..... L. .._... ', ..| _ , _....¢ ._.... ., .._
4 . - swu=s item 1<2 80P1635 vagina1 ~ ' ` `
3‘ § 1 Smear from victim E“ R* baum see ct order
ll
4.
5.

 

 

 

 

 

 

 

 

 

For some non-drug cases, it may be appropriate-to attach a copy of the offense report.
P|ease include brief case synopsis, unusual examination(s) requested, and/or relevant case priority information.

See Court order

Are known standards (blood, sa|iva, h`air, inked prints, clothing, fabrics, etc.) submitted for comparison? EYes ENo
Have any of these exhibits been previously analyzed by a |aboratory'? l:]Yes |ZNo Which ones? ' 1

 

 

 

 

rf - - v ' - mainstream
Assistant DA Amy |\/lurphy -

Dallas Co. Appellate Division
133 N. industrial Blvd., l_B 19

Dallas,- Texas 75207

Laboratory Case Number ' Agency Case Number . Offense Date
tiD-184098 ' ` F8101027 07/04/80
Suspect(s) b ViCtim(S) ' l
Barnes, Gary Wayne _ m Y* a 1. - '
1 F“,M l
R~=, h

Offense: Sexual Assault
County of'Offense: Dallas (057)

Evidence Submitted - '
ln person by James Hamrnond on February 20 2009:
1. Buccal swabs from Gary Barnes

 

ln person by James Hammond on l\/larch 6 2009;

2. Buccal swabs from Gary Barnes

3-1. ltem K2 vaginal smear slide frcm=“~Y*-~(Prewously stained)

3- ? item K2 vaginal smear slide from \'“~”w./! !nc"i alned)

3- -.3 item K2 vaginal smear sl1de iron1 “0~1" insta~ned\

4. item K2 vaginal smear slide from NR”(Previously stained)

Requested Analysis
Perform Post- Conviction DNA analysis on the items submitted in accordance to the Court Order F81-

01027- QJ F81 -Ol 105-QJ, F81- 02518-.1 in the Criminal District Court Number 3 of Dallas County, Texas

Results of Analysis‘and interpretation
Spermatozoa, semen specific constituents Were detected on the two previously stained vaginal smear
slides (|tems 3- 1 and 4). Apparent cellular matter Was detected on the two remaining vaginal smear
slides (|tems 3- 2 and 3- 3-) No apparent hairs or fibers Were detected on the vaginal smear slides.

‘An attempt was made to extract DNA from evidentiary samples relating to this case. Both buccal swabs
from Gary Barnes were extracted by a method that yields DNA. The vaginal smear slides (|tems 3- 1 3-

2 3- 3, and 4) were extracted using a method designed to yield two fractions: a fraction enriched for DNA -
from non-sperm cells usually associated with the victim (the epithe|ial cell fraction), and a fraction
enriched for DNA from sperm cells (the sperm fraction). DNA typing Was performed on these samples
using the po_lymerase chain reaction-(PCR). The following loci were examined: D881179, D21811,

ACCREDITED BY THE AMERICAN SOC/ETY OF CR/ME LABORA TORYDIRECTORS- LAB ACCRED/TAT/ON BOARD
COURTESY- SERV|CE- PROTECT!ON

`-
54 '

' l Laboratory Case Nu"mber , Agency Case Number Offense Date
- l_‘1D-184098 ' ' _, '/ F8101027 07/04/80

ll

078820, CSF1PO, D,3S1358, THO1, D138317, D168539, D281338, D198433, vWA, TPOX, D18851,
Amelogenin, 058818, and FGA. - ' - _ '.
The partial DNA profile from the.fracti_on of the first vaginal smear slide (ltem _,3-1)' is consistent .
q with a mixture from Garyl Barnes and;§§>m¢¢vunl$_nc_)wn___i[i_d,ividual§ Gary Barnes cannot-be excluded.as.`a
11 contributor to the stain at the loci D831179,"_D3S13"5'8, ’THO1,'D13S317, D168539,v D1`934'33,`vWA, v \
" TP_OX, Amelogenin,' D58_818, and»F_GA. At these loci, the probability of selecting.an unrelated person at-
` random`who could be a`contributor to the sperm fraction of the vaginal smear slide is approximately 1 in
, 5.679 million for Caucasians, 1.in 6.789 million for Blacks, and '1 in 1`.038 million for Hispanics. The"
i approximate world population is 6.5 billion.

The partial DNA profile from the epithelia| cell fraction of the first vaginal smear slide (ltem 3-1) is
consistent with some unknown fema|e. _ »

'- The partial_DNA profile from the.action of the second vaginal smear_slide (ltem 3-2)_is consistent
_ with a mixture from Gary Barnes and some unknown individual Gary'Barnes cannot be excluded as a
contributor to the stain at the loci D881179, D21S11, 078820, DBS1358,'Tl-IO1, D136317, D19S433,
1 vVVA, TPOX, D18851, Amelogenin, D5$818, and FGA. At these loci, the probability of selecting an
unrelated person at random who could be a contributor to the sperm fraction of the vaginal smear slide is
s approximately 1 in 30.84 million for Caucasians, 1 in 46.15 million for Blacks, and 1 in 7.358 million for-
Hispanics.

The partial DNA profile from the epithe|ial cell fraction of the second_vagina| smear slide (ltem 3-2) is
consistent with the same unknown fe'male. `

The partial DNA profile from the sperm fraction of the third vaginal smear slide (ltem 3-3) is consistent
with a mixture from Gary Barnes and some unknown‘indivi,dua|. Gary Barnes cannot be excluded as a
contributorto the stain at the loci D'3S1358,' D13S317, D198433, and Amelo_genin. At these locil the
probability of selecting an unrelated person at random who could be a contributor to the sperm fraction of
the vaginal smear slide is approximately 1 in 92 for Caucasians,'1 in 79 for Blacks, and 1 in 74 for

Hispanics. _ , . ,

The partial DNA profile from the epithe|ial cell fraction of the third vaginal smear slide (ltem 3-3) is
consistent with the same unknown femal’e. _

The partial DNA profiles from the sperm and epithe|ial cell fractions of the final vaginal smear slide (ltem
4)'1,is consistent some other female. Gary Barnes is excluded asa cozttz'ibuto="to the sperm and epithe|ial `
cell fractions of the vaginal smear slide.

The four vaginal smear slides (ltems 3-1, 3-2, 3-3, and 4) were depleted during analysis The remaining

DNA extracts and the remaining samples of the buccal swabs from'Gary_Barnes (|tems~1 and 2) will be
stored frozen to preserve the biological constituents

For comparison purposes, please submit known specimens from the victims. Contact the laboratory for
instructions on the proper collection method for additional evidence_ ` '

We are unable to retain this evidence_ P|ease make arrangements to pick it up at your earliest convenience

~.

t
t|;/ mes 1chols

orensic Scientist l
Texas DPS Garland Laboratory

Page 2 012 ' 05/13/09

._.mX>m Um?>_../s._.__nm._.< . _ rmc Ommm 444 _14014mhowm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4...._D:wOD>._.OD< _ _ . >:m_=n_@w 4.,..,WHZQ W@wonon ZUHZOH Code _ . HZOHFGQ=GE& apex 333 >_sm_. 333 mo>
_»m§4Qm_.< mm_.:mm 40.4w wm_wo 40.40 44.4~ 4m_4m .~_v . 44_4~ 94~ 40.»4 40.4> 493 m_m 4m_4m X.< 44_4@ m4_.mm
=QBNOE.< mm:.mm . 493 Nm.mo 493 44.4~ 493 ss _ 44__4.¢l @.4~ 4@.~4 494.4 493 .m.m 4@_4@ x.+ 44.4w ~4.NN

. 49_ 49 _ 448. 4.4_ 4m 4@ 43 44
_ m 4 ._ _ _ _ .
463 w w _a 4 434 44¢ ~m_ 2 N _zm zm 443_ 4@._ .4. 9 44_ 4~ @. 4~ zm 44@.~4 4~_ 4@ w _zm x_ 45 443 N4. mm
. v _ 1234
:hm=._ w w__am 4 403 49 4a z_» ZI zD 49 4m zI zD ZD ZD 4>. 4m.m ZD zm zD X. X 1120 Z_»
_ _ 393
. _ 449_ 49 4~@. 4§. \ 9 4444. 449.. 3_ 49.4@_ . @. 44_ 4~44_ N~_
_$3 w w.__am. w 434 4~.. w4.~ . m. 4c _zo .49_. 4m N 4@.3 4~ _zo zm 4@~ 4N 4@ m 49 449 x_ 45 443 4va
_$3 w m=am N 434 443_ § 4z0 zm zm 493 d @.@ _zo z_~ zm 4.4. 4@~ _zo zm zm x. x @. 44 _ zm
433 w m=ao w 4pr zm. zm zm zm 443 4@ zm 44. 4~ zm zm. 444~_¢.4~,4. zm zm zm x. 4<4. @_ 44 zm
:"m=_ w m=am w Amov 49 4.» zD . zD ZD 49 40 z_» . zD 24» zD 49 4m.m _zO ZN zD . X. X m. 44 z_»
. qz M._M..".; .
_$=_ m m_&m 423 irm…L.v zm zm zm _zo zm zm v zm zm 44@@- zm zm zm x. x 44_ 4~ zm
saudi 43 `ct_W , _
._ . Q_»m.»wto» . 4m.N :o`,f :`_N
_$3 a m__am_4m8 Lz® zm zm zm _zo zm zm zm zm 4a ma izw zm zm x. x ile zm
44< C._v v . . _ ad was echoes
Oo:o_:mmo:wu _$B w_ w=am 4.N_w 4m3n34x€_,m 04 mm_,:mm msa moBm 939 5%

 

Inasmuch as no DNA profile was obtained from sample KZTl (swabbing of vaginal smear), no
comparisons or conclusions will be made regarding this sample

DISPOSITION OF EVIDENCE:

Unused portions of the following samples have been stored, and are available for future testing:
K2Tl and (08P1542_) l. Unused portions of DNA extracts of the following samples have been
stored, and_are available for future testing: K2Tl (epithelial and sperm cell fractions)' and

Analys_t_ lnitials` §§ ‘

* (081>1542)1.

EXHIBIT c

Page 3 of3 1
4 FL#80P2971
April 8, 2009

ADDITIONAL` COMMENTS:

ln the event additional analysis is 'required, please notify the laboratory as soon as possible
Courtney Ferreira
-F.orensic Biologist ll
Direct Line: 214-920-58'41 ‘

FAXI v 214-920-58134
E'-mail: cferreira@dallascounty.org

- cc: Amy Murphy,- Dallas County District Attorney’s Office, Appellate Division _

Analyst Initials (_/ §

EXHIBIT D

\ ",

3 » ` ¢'~"11 cg
Mar 27, 2014 ' Gary Wayne Barnes ‘ ’*~=~
TDcJ-Io #318814 ZUMAPR ~3 PH 3¢25

  

1100 tila 655, Ramsél`§.,§§§l",; isa’~',l_~;('s§ts
ass i' " 't'§)kAs
Rosharon , Texa
" ~ - m`l’U¥Y
77583 “

Gary Fitzsimmons
Distri¢t Clerk
Frank Crowley Cnurts Bldg.
133 N. Riverfront Blvd, LB 12 t

Dallas Texas 75207 4313

Dear Clerk:
vEnc_losed plaese gfind for filing with the Criminal District
Court number Three a MOTION FOR APPOINTMENT OF'INVESTIGTOR,
Please file the same with the court and return a filed copy
to the applicant; f Thank you_in advance for your consideration

in this above mentioned request:

Reseectfully Submitted

Qsteaalstate§tan% y

cause Numbers F-81-1105. F-ai-loz? ~ Fl.',__ED

   
 

and F-ao-16530 ZUMAPR_'B PH 3= 26
Gary Wayne Barnes § IN THE cglnlN&kH}_W:jHHm§
_ ?VF Il!{RK
vS. l § DISTRICT COURT TH TEXAS
' ~ - ‘WPUTY
§ OF' DALLAS COUNTY TEXA _
THE STATE QF TEXAS _ §
§
MOTION FOR THE APPOINTMENT OF AN INVESTIGATOR
TO THE HONORABLE JUDGE OF SAID COURT:
Now ~comes- Gary Wayne Barnes, the applicant in the above

entitled and numbered causes a petition in Pro~ Se to request
that the court appoint an Investigator where the applicant
has ` requested` the _appointment of counsel where there are
new facts, newly discovered evidence of the origional filings
systems of the Dallas Police department, Southwestern Institut-.~,
ute of Forecics Science and the office of the Dallas County
Clerks has documents files and imformation of the 'dates of
the above mentioned crimes, police reports , crime file numbers
evidence files and the evidence filing dates for the offenses
to which the applicant has been convicted.
s I_ -

In open court on june 8. 2009 the applicant made
a request that the court take "JUDICAL Notice' that the evidence
which was tested was not the proper evidence of the crime
secnce to which the applicant was convicted. The applicant
attempted to point' out that the evidence which was tested at
the texas Department of Public safety No. LlD~ 184098, was

not the evidence of the actual :crime scence;

Page l.

Barnes 2.

'The applicant was convicted on Feb, 27, 1981 for theo
offense committed on July 4 1980, in the Dallas Police Department
file number #506950-L and # 307064-L for offenses committed July
4, 1980 and the szFIs lab file numbers `o»f -# ao-P-lssz` and
# BOjP- 1635 for the evidence of the offense which was committed

on the date of july 4, 1980. l

This court in a ORDER GRANTING DNA TESTING varified
that the evidence was locked in a box science the date of the
offense in a certain chain of coustody.

The State presented at trial Extraneous offenses and evidence
of sims 4 liab s eo-t-'zs§a and 1)1>1)tilezalm.i'>erA of # 46'29'55-'
L as an extraneous offense being committed prior to and
>before the offense which was committed July 4. 1980.

~ The state presented at trial Extraneous offense and
'evidence of SWIFS lab # 80-80-P~2971 and DPD file number
as an extraneous offense being committed on Dec. '2, l980an
offense that committred after the offense of July 4, 1980.D PS$-$SQ% }D`L

The filing order of ' both the vmm and swiss filing
of the cases before and_after the offense of July 41 1980 proves
that the lab inumbers in #_BQ:B:l§§Z_and # 80-P-1635 are not
the actual evidence of the crime scence and that a records
search shows that this exidence was _gg _file n at the~ SWIFS
lab_p;igr to and before the date to which the July 4, 1980
offense was committed.
II.
The applicant was granted DNA testing on Beb.
20, 2009 and that testing was prefromed by the DPS `lab in
number 'LlD-184098 as the filing systems will show that this

is not and can not be the actual crime scence evidence_

Page 2.

Barnes 3. _
The filing systems of both the Dallas Police Department

and the files of the Southwestern Institute of Froenics science
labproves that the state has introduced persented and tested

the evidence which is not, was not the evidence of the actual
crime scence.

III.
The `applicant was convicted in (2) two jury trials where
the State filed it's notice of intent to uses extraneous offenses
and to present extraneous evidence prusuant to Rules 404 and
_ 609 of thre Texas Rules of Evidence and Article 37.07 yof the
code of Cr_iminal proceedures.
By the use of this new inrormation that the evidence

has never been presented the ant Jury or to the actual trial
Judge the the applicant has not been given a fair trial anda
has been denied due process in a ’constitutional meaning of
the actual evidence' of the crime scence .being presented to

the court and entered' upon the records.

Iv,
The files of both the DPD and SWIFS labs proves

that there is a serious issue of testing the actual evidence

as this evidence is still on file at the lab in the numbers

filed as 80-P-2784 and BG~P- 2790, that was filed on July
4. 1930. 4 l

l This evidence can be tested and this evidence will
prove that the applicant is actusal innocence and that the
victims are the actual victims of the crime to which the applicant

has been convicted.

Page 3.

Barnes 4.

Applicant request the appointment of INVESTIGATOR in assisting

a review by this court in determination as to the fact of
the evidence so that' a Order can be filed that a copy of
the porition of the files of the' Dallas police ~Department
and the Southwestern Instutute of Forenics Science Lab be sealed
for the future review of the appellate court when necessary-

Applicant request the appointment of lnvestigator
to preserve and present affidivits to the court of the in Brief
data of the DPD and SWIFS Lab of the filing systems 'that
the_correct dates that all evidence was reported and presented
to the lab in accordance 'with the dates of each of the offeenses

was committed as well as the .evidence filed with the lab.

V.

Tha applicant can prove and present the facts
that are related to the issue of the evidence and that the
testing of said evidence 'proves that the applicant in actually.
innocence of the crimes to which he was convicted. In the inter-
trest of' justice the applicant request that the Judge loot
to the facts look to the filing process of both of the above
mentioned agencies which shows the the evidence used in the
convictions was no file in the Lab filing systems prior to and
before the date that the crime was committed.

Wherefore, Premises Considered, the applicant Prays
that this court grant this Motion for the Appointment of Invest-

igator:

Respectfully Submitted:

Page 4.

Barnes 5.

l Gary W§;ne Barnes

Pro-Se
#318814 TDCJ-ID
1100 FH 655, Ramsey
Rosharon. Texas 77583

Signed on this the 27. day of 2014

CERTIFICATED OF SERVICE
A true and correct copy of the above and foregoing document
has been delivered to the office of the Dallas Countlelerks-
officepursuant to the Texas Code of Criminal §rocedures on this

the 27 Th day of March 2014by placing the same in the united

States Mail;

Gary Wayne Barnes #318814

C:©MG\W)»W%M

Page 5.

ts tillaidlil

    

, ~)x`~ ¢§]v`~{.° 371 ltd ~ d\< liab
E .…GMN...M.. z Wz…aw.,_e(wt.~..rw..ww.m¢.w cas _...r. M..i….t.i…w 11

an< Sw4.

Har.`l8, 2014

Office of the Clerk

Gary Fitzsimmins

Frank Crowley Courts Bldg.
133 N. riverfront LB 12
Dallas Texas 75207~ 4313

Dear Clerk;

'Enclosed7 please find the applicant

??gg Wayn§$§arne£;éh&§d@
FM
Rosharon, Te§u§&g€§§3AH],;27

(‘.\ -~\.,, _
uH¢"~'.`

 

’motion for the APPOINT§

MENT OF COUNSEL} to be filed in the CRIMINAL DISTRICT COURT

THREE stamp filey a copy and return to the appliucant;

thank you in advance» for

your time and consideration in the reguest;

Respectfully-Submitted;

 

w_.___ .

.

oo~..< som UHM..E~HGP. nwmww

own< mwnnmwssosm

me=W nnocwm< nocnnm mwm@"
www z. ww\oss'

Kd- S%\A. .
§\\`(,'l\ -

\/L`Q\,\>Ql\ ai’ (QQD)L.-

sn@… ~ 0-1 raw 3m;\ /§ez\l/ ets 3_90 /Q,M

bath s\i/ v/f/KL€

BARNES LAB REPoRr INFoRMATroN=
rean Police Lab case # for au involved; #LrD-18409s

RENTERIA Elizabeth (Rape Date 7/4/80)
SWIFS Lab # FL80P1635

 

TH_LS ,SA j rL_ )¢ 'Agency #506950L
/aso Num`éz@ Agen¢y case #/ cause # F81-01105 J
FEK/ EAZIJES

NEW LAB # 08P0918 (Assigned by SWIFS in 2008
when original specimen appeared to be missing
from storage)

Per Barnes, her number is also 80P2784

z_ AB TESr/Mé

6/12/08 - Lab could NOT
find evidence in storage.
New Lab # assigned for
administrative purposes

2/26/09 K2 Vag Smear
located in SWIFS Storage
with#’s 80Pl635/F8101105

2/27/09 Smear sent to State
Lab (Garland) c/o Manuel
Valde'z

3/10/09 Garland Lab logged
in slide holder #80P1635(K2)
Label: CD K --------------
_(Name redacted but letter K
clearly visible as first letter)
l/l6/Ol Slide 80Pl635

K2 SBW (probably indi-

cates stain used)

Shows sperm with tail

 

OVIEDO Yvette (Rape Date 7/4/80)
SWIFS Lab #FL 80 P1632
_* Agency # 307064L
NEW LAB # 08P09l9 (Assigned by SWIFS in 2008

 

A m,",:v' Tq 7 5) when original specimen appeared to be missing
NOM&E/€ f om stora e
Pee aA R~ES r g )

Dates may be in error using original #80P1632

Agency Case/Cause # F81-01027 J

Per Barnes, her number is also 80P2790

 

KZ Vag. Smear (FL#80P1632)
7/17/08 - SWIFS could .
NOT locate evidence in
storage. New. Lab # assigned

#08P0919.
/3/17/09 Lab roath K2 smear éab¢>m "
W" "§'Z/$`-)‘f
\2/27/09 Lab sent smear to
Texas State lab (Garland)
C/o Manuel Valdez

3/10/09 Garland lab logged in
l clear bag & 2 sealed slide
holders with 3 slides
(#SOP l 632)#1 slide contains
sperm with tails; #2 & #3
contain unstained cellular
material

(Garland converted these 3 slides to 6 slides for test purposes)

 

l

ORDAN Cvnthia (Rape Date 12/2/80)

 

SWIFS #FL 80 P297l
Cause #F801653O
DPD #558910L

BARNES, Ggy

SWIFS #FL08P1542 (Buccal Swab)

2009 Lab Case # LlD 184098

Case #F8101027

Case # F80 16739 Dism
Case #FSO 16740 Dism

 

TEsT/M §

12/3/80: Kl vag. swab
K2 vag smear (found in lab
on 7/08)
K3 blood sample
K4 pubic hair combings
K5 pubic hair cuttings
K6 anal smear on slide
Results of testing:
Kl - seminal fluid
KZ - sperm
K3 - blood group
K4 & KS - nothing
K6 - no sperm
K7 - blue jeans - seminal
fluid & sperm
K8 - bedspread ~ nothing
(No longer in lab)
4/8/09 - KZ used to extract DNA
(Became KZTI) divided
to yield two fractions: female
epithelial cells & male sperm
cells
Results of testing:
Epi. Cells: No DNA profile
Could be obtained
Sperm - No DNA obtained
Thus n_o comparisons
possible

1/9/81 Ql Blood Sarnple
QZSaliva Sample
Barnes is Type O, PGM
Enzyme Type 2~1
& Secretor of Bld
Blood Group O(H)

9/9/08 Buccal Swab (08P1542)
Stored in lab

4/8/09 Portion of sample amplified
For DNA typing

Results: No comparison to

Jordan possible
because there was no
DNA available in`
Jordan’s samples

KETTERNING Jennen (Rape Date §80)
#FL 80 P2593
DPD #482955L

 

/\)o res r/A€r

RENTERIA Joe (father of Elizabeth)
Case # or SWIFS #FSl-OZSIS
Texas Crime Lab Case #LlD-184098 (2009)

 

Cause No. F80-16530-J, F81-01027-J
F81-01105-J & F81-02518-J

THE STATE OF TEXAS ( lN THE CR|M|NAL
VS. '( DlSTRlCT COURT #3
GARY WAYNE BARNES " ( DALLAS COUNTY, TEXAS

AFF|DAV|T |N SUPPORT OF MOT|ON FOR DNA TEST|NG

| am Gary Wayne Barnes. On February 25, 1981, in Cause Numbers
F8l-01027-J and F81-01105-J, l was found guilty of aggravated rape and was
sentenced to life in the penitentiary On February 25 1981, in Cause Number
F81-02518-J, l was found guilty of burglary of a habitation with the intent to
commit rape and was sentenced to life in the penitentiary On February 27,
1981, l was found guilty of aggravated rape in Cause Number F80-16530-J and
was sentenced to life in the penitentiary Notices of appeal were filed in these
cases on l\/larch 20, 1981. _The appeals were denied, and the mandates were
affirmed on November 5, 1982.

l state that the following is true and correct:

1. To the best of my knowledge, there was evidence obtained in
relation to these cases that consisted of biological material This evidence
included,_ but is not limited to. rape kits taken on the victims The evidence was
m the possession of the State curing these cases

2. The evidence, to the best of my knowledge, was not subjected
to DNA testing or comparison DNA testing with my DNA. The testing not being
done was through no fault of my own.

3. The ultimate question in these cases was whether l, Gary
Wayne barns, committed the offenses of aggravated rape and burglary of a
habitation with the intent to commit rape. There is a reasonable probability that it
would show that l did not commit these offenses if DNA forensic testing was
done on the biological materia|.

4. l make this request in the interest ofjustice and not to
unreasonably delay the execution of sentence or administration of justice.

I Gary Wayne Barnes TDCJ-ID 318814 am presently incarcerated
in the Texas Department of criminal Justice. Institutional
Division at the Ramsey One unit 1100 Fm 655, Rosharon, Texas
77583 and declare under penalty of perjury that the foregoing

is true and correct:

Executed on this the 31 th Day of March

g g”a,$/aal\i
'Fi\;m SLC°» &®Uf

2014.

Eirhibit H ,
F!L§D . 1
varies m 1122

CAUsE No F80131653@1JQE§ 27 J
F81- 01105§ hr§i€czii?é£i;ig

  

. . § w TEXAS "
-THE_ sTATE oF TEXAS ' . ' § ' - UFME cRIMlNAL
vS. ~ 1 . 4 § ' . DISTRICT COURT #3

GARY WAYNE BARNES ' § _ DALLAS coUNTY,TEXAs

MOTION TO WITHDRAW AS COUNSEL'

l TO. THE HONORABLE _JUDGE OF SAlD COURT:

COMES NOW Michelle Moorei,' attorney of record for the Defendant in
"":*i§‘i"e""‘st""y’ficd"aerMb'er i1 can ’es anu_moves me Court to enter an- ~ ~W_ -: ::~~»»¥ -¥_

,i ,L ¢.¢';.

 

 
   

 

"`order permitting movant to withdraw as counsel of record m this cause for
the following reasons: '

. '_ I_.
Counsel Was appointed on this case:by Judge Bobby Francis.

M, . rr ;m w,_;“Q_MMU:H,H;"W
Gary Wayne Barnes Was sentenced to life m all of his cases. Mr. Barnes

has since asked for and received post-conviction DNA testing in all of these

CaS€S.

_ ' , Ill. ' -
A finding Was entered in Cause Numbers F81-OlOZ7-J, F 81~01 105 -J and
F31_0251 8_1, On runs s, 2009, which Stated that had the DNA test resting 1
been available during the trial of these Offenses, it is NOT reasonably
probable that Barnes Would not have been convicted. The test results m
these cause numbers Which did not exclude Barnes as the perpetrator in

these crimes Were entered into the court tile.

» . § IV. »
l_n Cause Number F80-16530-J, no male profile Was found by testing the
rape kit from the original investigation of the case. Because STR testing

~ Was utilized in Barnes' case,, the judge denied additional Y-STR testing

v - V.
_ All' testing in this case has been granted and received. iNo other testing
_Will be done`through Article 64 of the TeXaS`Code of Criminal'Pr`ocedure.

. VI.
The granting of this Motion Will not have a material adverse effect on the
interests of the defendant as he may file his notice of appeal.

v11.
' Counsel requests that this motion vbe filed.

¥_~j»-~ ~~‘*--`-’*--'-~~WH RE? 111 ;P E'7 Movant pra ys'the Court grant th1:;1not 11;:5 1111 "der "` * "'”_f_" ____

that Michelle Moore be released as counsel of record 1n this cause.

nn 1 _- ~~ R@Sp@aruny Submqu

1111 71

Mich§:lle Moore l \'
. ' . Assis ant Public Defender ` ' 4
_' m `~U 7 l 7 m 7 '_ W_'_"_w_w_:_ d l33 N. lnduS'tl‘ial Blvd., LB_ 2
' Dallas, Texas 75207
(214.) 653-3564 ‘
' State Bar No. 14362150
- 'ATTORNEY FOR DEFENDANT

CERTlFICATION
l hereby certify to the Court that a true and correct copy of the above and
' foregoing motion has been served on the Assistant District Attorney of
Dallas County via inter-office mail on the same date of filing herewith

/711/1/1 71119

i%lic_helle Moore

¢'\

 

 

 

_ - ORDER
On this 17 3d1 day of § g §§ c 2009, the Court, havin_ considered
the above and foregoing motion find the same is hereby® ' h
|D_ENIED.`
§~,`~:;€E~::~*~:~: _'°_, 'f`__ :_", : f`:f '_': 1: _§‘_:_~:::.: